Exhibit 4.2 FOURTH SUPPLEMENTAL INDENTUREdated as of September 1, 2017amongENOVA INTERNATIONAL, INC.,The Guarantor Party HeretoandCOMPUTERSHARE TRUST COMPANY, N.A., and COMPUTERSHARE TRUST COMPANY OF CANADA as Trustee 9.75% Senior Notes due 2021 THIS FOURTH SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into as of September 1, 2017, among ENOVA INTERNATIONAL, INC., a Delaware corporation (the “Company”), CNU of Iowa, LLC, a Delaware limited liability company (the “Undersigned”) and COMPUTERSHARE TRUST COMPANY, N.A. and COMPUTERSHARE TRUST COMPANY OF CANADA, as successor trustee to U.S. Bank National Association (the “Trustee”).
